*242The opinion of the court was pronounced by
Phelps, J.
— The argument which has been bestowed upon that part of the evidence which relates to the state of the amount between the respondents, seems to have been unnecessary, inasmuch as, if the precise state of the amount become material, the court will not on this occasion examine a prolix account, but will send it to the master for adjustment.
The only question necessary to be discussed here is, whether, as between the parties, the mortgage or the attachment shall be preferred. We entertain some doubt, whether the application to Thrall to make the securities is not to be considered as of a professional character. It is certainly true, that resort is had to gentlemen of the legal profession for executing conveyances, simply with a view to their professional skill; and in many instances the parties regard them, not so much in the light of scrivenors, as in that of legal advisers. Such transactions often require professional confidence, and where they do so, if the employment is tó be deemed professional in its, character, a breach of that confidence is a breach of professional duty. It certainly must be conceded, that no member of the bar would be permitted to derive advantage from betraying the confidence of his client.
But without expressing any opinion upon that point, we are all of opinion, that, under the circumstances disclosed by the evidence, the respondent, Thrall, was not at liberty to defeat the plaintiff’s mortgage, by interposing his attachment. It ap-péars that Hooker disclosed confidentially to Thrall his obligation to Temple, his embarrassed situation, as well as the arrangement which he contemplated for the security of Temple and himself. It appears that Thrall acquiesced in this arrangement, at least so far as to make the securities, and it is fairly to be inferred, that Hooker understood that Thrall was satisfied. Had Thrall objected to it, or declined to make the securities, Hooker would doubtless have made provision for Temple in some effectual way. As it was, he was, to say the least, thrown off his guard by Thrall’s demeanor; and we think it was npt consistent with good faith, that Thrall should thus surreptitiously defeat the arrangement.
Decree for the orator.